Citation Nr: 0700430	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  03-06 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to the 
benefits currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD), which he contends is related to his 
service in Vietnam.  In September 2002, he underwent a VA 
PTSD examination, at which time a diagnosis of alcohol 
dependence in remission was noted.  The examiner, however, 
limited her medical analysis to only one of the veteran's 
claimed stressors.  In fact, he has submitted one other 
stressor.  That must be considered by an examiner in the 
context of determining whether a diagnosis of PTSD is 
appropriate. 

Regarding the veteran's service connection claim for 
hepatitis C, a medical opinion has not been sought as to 
whether it is related to his service.  Such an opinion is 
required if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent evidence of a current 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 C.F.R. § 3.159(c)(4) (2006).  

Here, the current medical evidence establishes that the 
veteran has hepatitis C.  The veteran's service medical 
records confirm treatment for pubic lice, which is considered 
by the Center for Disease Control to be a sexually 
transmitted disease.  The veteran also received a 
prescription antibiotic after "contact" in Vietnam, which 
he contends was sexual in nature.  The question therefore 
remains whether the evidence indicates that there may be an 
association.  Such an indication will be found when there is 
"medical evidence that suggests a nexus but it too equivocal 
or lacking in specificity to support a decision on the 
merits."  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

VA recognizes that high risk sexual activity (unprotected sex 
with multiple partners) is a risk factor for contracting 
hepatitis C.  Because the veteran was treated for a sexually 
transmitted disease in service, an association is indicated, 
even if tenuously.  Medical opinion must be sought to clarify 
whether the instances of  sexual contact, represented by 
treatment for pubic lice in August 1969 and the post-
"contact" antibiotics in May 1970, are the causes of his 
current hepatitis C.  

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006) have been interpreted to 
apply to all aspects of service connection claims, to include 
the initial disability rating and effective date elements of 
the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Corrective notice should be sent to the 
veteran to so comply. 

Accordingly, the case is REMANDED for the following action:

1. Notify the veteran of the information 
and evidence necessary to substantiate his 
claims for service connection, to include 
the rating criteria by which a disability 
granted service connection will be 
evaluated and how the effective date of 
that grant will be assigned.

2.  Schedule the veteran for a VA PTSD 
examination.  The claims file should be 
provided to the examiner and reviewed.  The 
examiner must be alerted as to each of the 
veteran's stressors, namely being wounded by an 
exploding Claymore mine blasting cap, and 
witnessing a platoon of South Vietnamese 
soldiers wounded and killed by falling trees 
during monsoon-like rains.  Based on the 
examination, an opinion is requested as to 
whether the veteran has PTSD symptomatology, 
and if so, whether it is related to these 
specific stressors.  If other causes exist for 
the diagnosis, those should be so noted.

3.  Schedule the veteran for an examination to 
determine the nature and etiology of his 
hepatitis C, which was initially diagnosed in 
September 1998.  All testing deemed necessary 
should be conducted and the results reported in 
detail.  The examiner is asked to review the 
claims file and, after so doing, render an 
opinion as to whether it is at least as likely 
as not (probability of fifty percent or more) 
that the veteran's hepatitis C is related to 
the two instances of sexual contact in service 
in 1969 and 1970.  If other causes are more 
likely, those should be noted.  Specific 
attention is invited to the veteran's service 
medical records and his post-service records, 
to include the three back surgeries in 1986, 
1990, and 1994.

The examiner is advised that the term "as 
likely as not" does not mean "within the realm 
of medical possibility," but rather that the 
evidence of record is so evenly divided that, 
in the examiner's expert opinion, it is as 
medically sound to find in favor of the 
examiner's conclusion as it is to find against 
it.

4.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


